Citation Nr: 1522066	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-45 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement for an acquired psychiatric disorder, to include an anxiety disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In February 2013, the Board remanded the claim for additional development and adjudicative action. 


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's anxiety disorder was caused by military service.


CONCLUSION OF LAW

The criteria to establish service connection for an anxiety disorder are approximated. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of service connection for a major depressive disorder. Development has been undertaken. However, review of the evidence indicates that no further development under the law would substantially assist the Board in this determination. 

The law provides that under the benefit of the doubt doctrine, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability. Mittleider v. West, 11 Vet. App. 181 (1998). Service connection will therefore be granted. 


The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress); 38 C.F.R. § 4.14 (the evaluation of the " same disability " or the " same manifestation " under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155  and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 


ORDER 

Service connection for an anxiety disorder is granted. 


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




